Citation Nr: 1226726	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran testified at a hearing before the Board in 1998.  

A January 2003 Board decision declined to reopen the Veteran's claim for service connection for a low back disability.  The Veteran appealed the January 2003 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a November 2003 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication.  An August 2007 Board decision reopened the claim and remanded for development.  In October 2009, the Board remanded the claim of service connection for a low back disability for additional development.  In August 2010, the Board denied the service connection for a low back disability.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an April 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudiction.  In October 2011, the Board submitted the Veteran's claim for an independent medical expert (IME) opinion.  A copy of the IME opinion dated in January 2012 is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

In response to the IME opinion, the Veteran's representative submitted statements dated in April 2011 and June 2011.  The Veteran's representative argued that the IME was not adequate for several reasons.  The Veteran's representative argued that the opinion is inadequate because the IME cited to incorrect dates of service for the Veteran, did not discuss relevant findings on the Veteran's separation examination, and failed to include a rationale for the conclusions.  

While the January 2012 IME includes a thorough recitation of the Veteran's relevant medical history and includes references to medical literature, a review of the relevant medical evidence reveals that another VA examination is necessary in order to properly adjudicate the Veteran's claim of service connection for a low back disability.  

The Veteran's September 1971 separation examination shows a normal clinical evaluation of the Veteran's spine.  However, a notation on the second page of the examination indicates that the following findings were later added: "lumbosacral strain on heavy lifting, responds to rest, no problem."  The service medical records also show that the Veteran was treated for low back pain on several occasions during service.  The Veteran was diagnosed with muscle strain in August 1964, lumbosacral strain in October 1968, low back syndrome in August 1970, acute lumbosacral strain in May 1971, and lumbosacral strain in June 1971.   

Multiple VA examiners and the IME have opined that the Veteran's low back disability was neither incurred in nor aggravated by service as is not due to or aggravated by a service-connected right knee disability .  Some have stated that the Veteran's low disability resulted from occupational injuries sustained after service.  However, because the record shows that the Veteran has been diagnosed with lumbosacral strain, degenerative disc disease of the lumbar spine, degenerative joint disease of the lumbar spine, and compression deformities, another VA examination and etiology opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor with expertise in treating spinal disabilities.  The claims file should be reviewed and that review should be noted in the examination report.  The examiner should specifically try to reconcile the opinion with all other opinions of record, including August 1997, May 2008, and October 2008 VA opinions and the January 2012 IME opinion.  The examiner should provide the following information:

(a)  Does the Veteran's treatment for low back complaints in service on five occasions constitute evidence of a chronic disability of the lumbar spine during service?  

(b)  Is it at least as likely as not (50 percent or more probability) that lumbosacral strain was incurred in or aggravated by the Veteran's service, including complaints and treatment for low back symptoms?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

(c)  Is it at least as likely as not (50 percent or more probability) that degenerative disc disease of the lumbar spine was incurred in or aggravated by the Veteran's service, including complaints and treatment for low back symptoms?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

(d)  Is it at least as likely as not (50 percent or more probability) that degenerative joint disease of the lumbar spine was incurred in or aggravated by the Veteran's service, including complaints and treatment for low back symptoms?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

(e)  Is it at least as likely as not (50 percent or more probability) that compression deformities of the lumbar spine were incurred in or aggravated by the Veteran's service, including complaints and treatment for low back symptoms?  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

(f)  Is it at least as likely as not (50 percent or more probability) that any low back disability (including lumbosacral strain, degenerative disc disease, degenerative joint disease, and compression fractures) was caused by a service-connected right knee disability?

(g)  Is it at least as likely as not (50 percent or more probability) that any low back disability (including lumbosacral strain, degenerative disc disease, degenerative joint disease, and compression fractures) has been aggravated by a service-connected right knee disability?

(h)  Is it more likely than not (more than 50 percent probability) that any low back disability (including lumbosacral strain, degenerative disc disease, degenerative joint disease, and compression fractures) is due to or the result of any post-service injury to the Veteran's back, including post-service occupational injuries to the back sustained in the 1970s, April 1986, December 1986, and January 1988.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


